Citation Nr: 1712436	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  16-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease (GERD) post ulcer treatments.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1956 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been assessed with GERD, hiatal hernia and gastritis during the appeal period.  The Veteran contends that service connection for his gastroesophageal condition is warranted in that he was treated for ulcers and/or GERD during service.  

VA has been informed that the Veteran's service medical records were destroyed in a fire in 1973 and are unavailable for review.  In cases where service records are missing or presumed destroyed, VA has a heightened duty to assist the veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  To that end, the Board notes that the Veteran was not provided specific Veterans Claims Assistance Act of 2000 (VCAA) compliant notice, as the letter furnished to the Veteran in April 2014 did not identify the specific claim for service connection for GERD. 

More importantly, the Veteran has reported being treated at the Cannon Air Force Medical Center in 1958 or 1959 for either ulcers or GERD or both.  The Veteran should be provided an opportunity to supply any additional information regarding this treatment, at which time VA should attempt to obtain these records.  

Furthermore, the Veteran has identified two private treatment providers as having treated his condition since service.  One, a Dr. C.P. has informed VA that any records pertaining to the Veteran have been destroyed.  The other, a Dr. R.W. practicing in St. Luke's Health System, was contacted in January 2015 but was unable to supply the requested information, as the release form supplied by the Veteran had expired.  In January 2016, VA notified the Veteran that a new release form was required in order to obtain the requested records from Dr. R.W.  The Veteran signed a new patient authorization for St. Luke's Health System and dated it January 29, 2016.  It was received by VA on February 6, 2016, but it does not appear that any further action was taken to obtain the authorized records.  Thus a remand is warranted to ensure that VA has satisfied its duty to assist the Veteran in the development of his claim.  On remand any outstanding VA treatment records should also be obtained and associated with the Veteran's file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from any individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service gastroenterological symptoms or treatment.  The Veteran should also be requested to provide any specific information regarding his in-service treatment at Cannon Air Force Medical Center, to include as near as possible the specific dates of treatment, any treatment providers and the specific conditions being treated.  

Additionally request from the Veteran a new patient authorization for St. Luke's Health System.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  After the above has been completed and assuming the necessary release forms have been received, make a reasonable attempt to obtain any relevant records from St. Luke's Health System, to include specifically any treatment provided by Dr. R.W.   

3.  Contact any and all appropriate repositories in order to obtain any information from Cannon Air Force Medical Center concerning the Veteran's treatment there during service.  

All efforts to obtain the records identified above should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with an opportunity to obtain the records himself.

4.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

5.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


